DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09 September 2021 has been entered.

Response to Amendment
The amendment filed 09 September 2021 has been entered.
Claims 1, 5, 7-9, 13, and 16-18 remain pending in the application, wherein claims 1 and 8 have been amended and claim 6 has been canceled by the applicant.  The examiner acknowledges that no new matter has been introduced by these amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-8, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 17 of copending Application No. 16/123,134 in view of Nakano et al. (US PGPub. No. 2012/0156512; hereafter “Nakano ‘512”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claims 1, 8, and 16 and claim 11 of the ‘134 application recite a material that has a first metal of Sn or Sn-alloy and a second metal with a higher melting point than the first metal and made of a Cu-Ni alloy.
Instant claim 7 and claim 17 of the ‘134 application recite where the material additionally contains flux.
The instant claims differ from the copending claims insofar as instant claims 1 and 8 recite an average particle size (D50) of the second metal is 0.1-30 µm.  However, claim 11 of the ‘134 application recites a D50 of the second metal is 20 µm or greater and claim 12 of the ‘134 application recites a D50 of 20-200 µm.  These ranges each overlap the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  As such, the instantly claimed D50 would have been obvious to one of ordinary skill in the art as an obvious variant of claims 11 and 12 of the ‘134 application.
The instant claims also differ from claim 11 of the ‘134 application insofar as reciting a metal composition where the second metal is an alloy that also contains Co or Fe and is capable of producing an intermetallic compound with the first metal (instant claim 1), an intermetallic instant claim 8), or a joined body in which the intermetallic compound joins two joining objects to each other (instant claim 16).  However, Nakano ‘512 discloses where intermetallic compounds are produced when using a Sn-based metal, where the Sn-based metal may also include Co or Fe, and a Cu—Mn alloy or Cu—Ni alloy (paragraphs 0014-0017) (i.e. a metal composition capable of producing an intermetallic compound; i.e. an intermetallic compound member) and can connect two connecting objects (i.e. joining objects) when interposed therebetween (paragraph 0024) (i.e. a joined body) and further discloses where a solder paste to form the intermetallic compound from Sn-based metal powder and a Cu-based metal powder includes a flux (paragraph 0026).   
The instant claims as outlined herein would have been obvious to one of ordinary skill in the art before the effective filing date over claims 11 and 17 of the ‘134 application in view of the disclosure of Nakano ‘512, as Nakano ‘512 teaches a solder paste with a Sn-based metal that can contain Co or Fe, a Cu-based alloy, and flux to join two connecting objects by forming an intermetallic compound, which renders obvious that which is claimed as being conventionally known materials for joining objects and one would have had a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of US Pat. No. 10,751,841 in view of Nakano et al. (US PGPub. No. 2012/0156512; hereafter “Nakano ‘512”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claims 1 and 8 and claims 1-2 of the ‘841 patent recite a material that has a first metal based on Sn and a second metal with a higher melting point than the first metal made of a Cu-Ni alloy.
Instant claims 1 and 8 recite wherein the second metal is an alloy capable of producing an intermetallic compound with the first metal, and claim 1 of the ‘841 patent recites an amount of Sn being greater than the stoichiometric amount that forms an intermetallic compound with the second metal (i.e. the second metal forms an intermetallic compound with the first metal; i.e. the material forms an intermetallic compound member).
Instant claim 7 and claim 6 of the ‘841 patent recite including of a flux in the material.
The instant claims differ from the claims of the ‘841 patent insofar as reciting where the second metal also contains Co or Fe, and instant claim 16 recites a joined body.  However, Nakano ‘512 discloses where intermetallic compounds are produced when using a Sn-based metal, where the Sn-based metal may also include Co or Fe, and a Cu—Mn alloy or Cu—Ni alloy (paragraphs 0014-0017) (i.e. a metal composition capable of producing an intermetallic compound; i.e. an intermetallic compound member) and can connect two connecting objects (i.e. joining objects) when interposed therebetween (paragraph 0024) (i.e. a joined body; recited in instant claim 16) and further discloses where a solder paste to form the intermetallic compound from Sn-based metal powder and a Cu-based metal powder includes a flux (paragraph 0026). 
The instant claims also differ from the claims of the ‘841 patent insofar as instant claims 1 and 8 recite a D50 of the second metal being 0.1-30 µm.  However, Nakano ‘512 discloses an average particle size (i.e. approximately D50) of the second metal power in Example 1 as being 15 µm (paragraph 0071), which overlaps the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of other disclosed ranges a prima facie case of obviousness exists.  
The instant claims would have been obvious to one of ordinary skill in the art before the effective filing date over the claims of the ‘841 patent in view of the disclosure of Nakano ‘512, as Nakano teaches a solder paste with a Sn-based metal that can include Co or Fe and a Cu-based alloy having a higher melting point to form an intermetallic compound and where the average particle size of the second metal is conventionally known, which renders obvious that which is claimed with a reasonable expectation of success.

Claims 1, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of US Pat. No. 10,888,961 in view of Nakano et al. (US PGPub. No. 2012/0156512; hereafter “Nakano ‘512”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claims 1 and 8 and claim 1 of the ‘961 patent recite a material that has a first metal based on Sn and a second metal with a higher melting point than the first metal and is made of a Cu-Ni alloy and containing Co or Fe.
Instant claim 7 and claim 7 of the ‘961 patent recite wherein the material further includes a flux.
The instant claims differ from claim 1 of the ‘961 patent insofar as reciting wherein the second metal is capable of producing an intermetallic compound with the first metal (instant claim 1), an intermetallic compound member where the second metal is an alloy that reacts with the first metal to produce the intermetallic compound (instant claim 8), or a joined body in which the intermetallic compound joins two joining objects to each other (instant claim 16).  However, 
The instant claims also differ from claim 1 of the ‘961 patent insofar as instant claims 1 and 8 recite a D50 of the second metal as being 0.1-30 µm.  However, However, Nakano ‘512 discloses an average particle size (i.e. approximately D50) of the second metal power in Example 1 as being 15 µm (paragraph 0071), which overlaps the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of other disclosed ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
The instant claims as outlined herein would have been obvious to one of ordinary skill in the art before the effective filing date over claims 1 and 6-7 of the ‘961 patent in view of the disclosure of Nakano ‘512, as Nakano ‘512 teaches a solder paste with a Sn-based metal that can contain Co or Fe, a Cu-based alloy, and flux to join two connecting objects by forming an intermetallic compound and wherein the second metal powder has a D50 that overlaps the claimed ranges, which renders obvious that which is claimed as being conventionally known materials that are known for forming intermetallics when joining objects and the particle size is considered to be conventionally known for a solder paste, and one would have had a reasonable expectation of success.

Claims 1, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of US Pat. No. 10,625,376 in view of claim 9 of the ‘376 patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claims 1 and 8 and claims 1-2 of the ‘376 patent recite a material wherein the first metal is Sn or a Sn alloy and a second metal is a Cu—Ni alloy with Co or Fe, wherein the second metal has a higher melting point than the first metal and that intermetallic compounds can be formed (e.g. by reaction of the second metal with the first metal).
Instant claims 1 and 8 and claim 4 of the ‘376 patent recite wherein D50 is 0.1-30 µm.
Instant claim 7 and claim 1 of the ‘376 patent recite including a flux.
The instant claims differ from claims 1-2 and 4 of the ‘376 patent insofar as reciting a metal composition (instant claim 1), an intermetallic compound member (instant claim 8), or a joined body in which the intermetallic compound joins two joining objects to each other (instant claim 16).  However, claim 1-2 and 4 of the ‘376 recite a bonding member having the claimed materials (i.e. a metal composition; i.e. an intermetallic compound member), and claim 9 recites a bonding method of disposing the bonding member between a first and second bonding targets and heating to apply pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date that performing a bonding method would result in a joined body.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7-8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US PGPub. No. 2013/0270001, previously cited; hereafter “Nakano ‘001”) in view of Cape (US Pat. No. 3,197,859, previously cited) and Nakano et al. (US PGPub. No. 2012/0156512; hereafter “Nakano ‘512”).
Claims 1 and 8: Nakano ‘001 discloses a solder paste (i.e. a metal composition) made of a Sn-based low melting point metal powder (i.e. a first metal) and a high melting point Cu-based metal powder having a melting point higher than that of the Sn-based metal (paragraph 0031), where the Cu-based alloy (referred to by Nakano ‘001 as “Cu-M” where M may include Ni and/or Mn) forms a Cu-M-Sn type intermetallic compound (paragraph 0016 and 0033).  The solder paste may be applied between two connection objects (i.e. joining objects) such that a heat treatment will form an intermetallic compound member to join the two connection objects together (paragraphs 0030-0033).  However, Nakano ‘001 does not teach an average particle size of the Cu-based alloy.
In a related field of endeavor, Nakano ‘512 teaches a solder paste of a first metal and a second metal having a melting point higher than that of the first metal and a flux, wherein the first metal is Sn or Sn alloy and the second metal forms an intermetallic compound with the first metal (paragraph 0014).  The second metal may be a Cu—Mn alloy or a Cu—Ni alloy and the Sn alloy may include Co, Fe, Cr, etc. (paragraph 0025).  Nakano ‘512 teaches in Example 1 that the solder paste may be made by mixing the first and second metals with a flux, wherein the first and second metals may be powders (paragraph 0066).  In Example 1, the average particle size of the second metal powder is disclosed to be 15 µm (paragraph 0071), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

In a related field of endeavor, Cape discloses a copper-based alloy for use as a brazing alloy to join parts (Col. 1, lines 12-18 and 44-57).  Specific examples of alloys used with Cu, Ni, Mn, and Co are provided as Example Nos. 2-4 in Col. 2, lines 35-45, and are considered to teach where the first alloy is a CuNi alloy containing Co as a first transition metal.  Example No. 2 alloy is disclosed to be used in the form of powder, wire, or foil (Col. 2, lines 50-57).  Cape also teaches where Co strengthens the copper-based alloy and eliminates a tendency of the brazing alloy to crack when used as a welding rod for joining parts (Col. 1, lines 44-57).  
As both Nakano ‘001, Nakano ‘512, and Cape each disclose copper-based alloys that may be powders and may be used as connections for joining parts (Nakano ‘001, paragraphs 0030-0031; Nakano ‘512, paragraphs 0024-0025 and 0066; Cape, Col. 1, lines 44-57), they are analogous.  Nakano ‘001 teaches where Cu-Sn intermetallic compounds can lead to a crack in the connecting part (paragraph 0009).  To address this issue, Nakano ‘001 discloses the formation of multiple intermetallic compounds by making a solder paste containing an alloy of Cu and/or Ni, such as a 
Claims 5 and 13: Cape discloses where the copper-based alloy has about 3-20% Ni (Col. 2, lines 23-34), 3 to 18% Co (Col. 1, lines 44-57), etc. (i.e. a Cu-xNi-yCo alloy where x is 3 to 20 and y is 3 to 18), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  	
Claim 7: Nakano ‘001 and Nakano ‘512 both teach where the solder paste (i.e. the metal composition) contains flux (Nakano ‘001, paragraph 0031; Nakano ‘512, paragraphs 0014, 0021-0022, and 0066).  
	Claim 16: Nakano ‘001 teaches where the solder paste containing Sn-based metal and Cu-based metal is provided between a first connection object 2 and second connection object 3 (i.e. a first and second joining object) (paragraphs 0030-0031) and is heat-treated to form an intermetallic compound region 9 (paragraphs 0032-0034 and 0051), as shown in Fig. 1 below.  
Claim 17: Nakano ‘001 discloses where preferably the connecting part (i.e. the intermetallic compound region) does not contain a Sn-based metal component after production of intermetallic compound (paragraphs 0056-0057).  The intermetallic compound region 9 is shown to continuously .  

    PNG
    media_image1.png
    664
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    512
    media_image2.png
    Greyscale


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Nakano et al. (US PGPub. No. 2013/0270001, previously cited; hereafter “Nakano ‘001”) in view of Cape (US Pat. No. 3,197,859, previously cited) and Nakano et al. (US PGPub. No. 2012/0156512; hereafter “Nakano ‘512”) as applied to claims 8 and 16 above, and further in view of Buresch et al. (US Pat. No. 5,766,776, previously cited).
Claims 9 and 18: The teachings of Nakano ‘001, Nakano ‘512, and Cape regarding claims 8 and 16 are outlined above.  Nakano ‘001 and Nakano ‘512 both disclose a solder paste (i.e. a metal composition) made of a Sn or Sn alloy and a Cu—Ni metal alloy having a melting point higher than that of the Sn-based metal (Nakano ‘001, paragraphs 0031 and 0033; Nakano ‘512, paragraphs 0014 and 0025).  Nakano ‘001 teaches that the Cu-based alloy (referred to by Nakano as “Cu-M” where M may include Ni and/or Mn) forms a Cu-M-Sn type intermetallic compound (Nakano ‘001, paragraph 0016), and Nakano ‘512 teaches a solder paste wherein an intermetallic compound is formed between a first metal of Sn or Sn alloy and a second metal that may be a Cu—Ni or Cu—
In a related field of endeavor, Buresch teaches a tin alloy with 0.001 to 5% cobalt (Col. 1, lines 43-56) that is applied in a molten manner to a tin bronze strip (Col. 2, lines 55-61) or base material which may be CuNi or other copper-based alloys (Col. 2, lines 18-21; Claim 1) and forms an intermetallic phase (i.e. an intermetallic compound member) (Col. 1, lines 10-22; Claims 1, 6, 9, and 12).  Buresch further teaches where the addition of cobalt leads to fine-granular, smooth intermetallic phase with a higher layer hardness and other improved qualities (Col. 1, lines 43-56).  Specifically, the grain size (i.e. an average crystal grain size) is 1.1 to 11 µm, preferably 1.1 to 8.8 µm (Col. 2, lines 15-17), which overlaps the claimed range and courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.
As both Nakano ‘001, Nakano ‘512, and Buresch each teach an intermetallic phase between tin and copper-based alloys, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nakano ‘001, Nakano ‘512, and Cape to include a small grain size as disclosed by Buresch because it improves desirable material characteristics such as hardness and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see p. 4, filed 09 September 2021, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive in view of the amendments to claims 1 and 8.  Therefore, the rejection has been withdrawn.  However, upon et al. (US PGPub. No. 2012/0156512; hereafter “Nakano ‘512”).
Applicant’s arguments, see p. 4-5, filed 09 September 2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to independent claims 1 and 8.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claims 1, 5, 7-8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US PGPub. No. 2013/0270001, previously cited; hereafter “Nakano ‘001”) in view of Cape (US Pat. No. 3,197,859, previously cited) and Nakano et al. (US PGPub. No. 2012/0156512; hereafter “Nakano ‘512”) and further in view of Buresch et al. (US Pat. No. 5,766,776, previously cited), as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                            

/SETH DUMBRIS/Primary Examiner, Art Unit 1784